PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 21-4127


UNITED STATES OF AMERICA,

                    Plaintiff – Appellee,

             v.

SEUN BANJO OJEDOKUN,

                    Defendant – Appellant.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:19-cr-00228-PWG-1)


Argued: September 23, 2021                                  Decided: October 26, 2021


Before GREGORY, Chief Judge, KING, and FLOYD, Circuit Judges.


Affirmed by published opinion. Judge King wrote the opinion, in which Chief Judge
Gregory and Judge Floyd joined.


ARGUED: Brent Evan Newton, Gaithersburg, Maryland, for Appellant. John Michael
Pellettieri, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee. ON BRIEF: Jonathan F. Lenzner, Acting United States Attorney, Nicholas L.
McQuaid, Acting Assistant Attorney General, Daniel S. Kahn, Acting Deputy Assistant
Attorney General, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.;
Thomas P. Windom, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Greenbelt, Maryland, for Appellee.
KING, Circuit Judge:

       Following a jury trial in the District of Maryland, defendant Seun Banjo Ojedokun

was convicted of conspiracy to commit money laundering, in contravention of 18 U.S.C.

§ 1956(h). Ojedokun’s conviction arose from his conspiratorial conduct in Nigeria, which

involved efforts to distribute and conceal the proceeds of an extensive fraud scheme based

in the United States. In 2019, after relocating to this country, Ojedokun was questioned

and arrested by the FBI at his Illinois home and was thereafter indicted in Maryland. The

grand jury returned a superseding indictment in August 2020, which Ojedokun

unsuccessfully moved to dismiss as untimely.          Ojedokun filed multiple unavailing

suppression motions, was convicted and sentenced to 108 months of imprisonment, and

subsequently moved for a new trial. Following the district court’s denial of that motion,

Ojedokun filed a motion for reconsideration, asserting the court lacked subject matter

jurisdiction by reason of an inappropriate application of § 1956’s extraterritorial

jurisdiction provision. The court likewise rejected that motion.

       Ojedokun has timely appealed his conviction and sentence to this Court, asserting

the following: (1) the district court did not possess extraterritorial jurisdiction over the

§ 1956(h) conspiracy charge; (2) the superseding indictment was time-barred; (3) the FBI’s

entry into Ojedokun’s home ran afoul of the Fourth Amendment; and (4) Ojedokun’s trial

counsel rendered ineffective assistance under the Sixth Amendment. As explained herein,

we concur with the district court’s determinations as to extraterritorial jurisdiction and the

timeliness of the superseding indictment. We further find no colorable Fourth Amendment



                                              2
violation and decline to reach Ojedokun’s Sixth Amendment ineffective assistance of

counsel claim. Accordingly, we affirm.



                                           I.

                                           A.

        The criminal proceedings against Ojedokun grew out of a complex international

operation designed to obscure the proceeds of a U.S.-based fraud scheme. That scheme

principally involved contacting elderly victims by way of internet dating websites, where

coconspirators, posing as romantic partners facing financial difficulties, would persuade

their targets to surrender large sums of money. The fraud victims frequently paid the

coconspirators tens or hundreds of thousands of dollars, only later to realize that their

supposed newfound romantic connections were a sham.

      Upon completion of the ploy, the fraud victims’ money would be deposited into

bank accounts controlled by various members of the conspiracy, including Gbenga Benson

Ogundele, a United States citizen living in Laurel, Maryland, who served as the principal

coordinator of the scheme. The coconspirators agreed to arrange financial transactions

designed to promote the underlying scheme and to conceal the source of its proceeds by

distributing the money among geographically scattered members of the conspiracy.

      Ojedokun lived and worked in Lagos, Nigeria, throughout the conspiracy. For his

part, Ojedokun would send and receive by email information concerning the fraud victims’

payments, including electronic documents confirming bank account deposits. Deposit slips

and other wire transfer documents forwarded to Ojedokun’s two email accounts would

                                           3
oftentimes be altered to reflect an inflated sum of money. The documents would then be

dispatched from the accounts to other members of the conspiracy, including Mukhtar

“Mukky” Haruna in Nigeria and eventually Ogundele in Maryland. Those emails would

pass through a lengthy series of coconspirators, usually without comment in the body of

the messages, so as to aid in concealing the origin of the fraud proceeds. The government

later alleged that the conspiracy continued between either 2011 and 2015 or 2013 and 2015.

       Ojedokun first came to the United States in 2017, intending to pursue a doctoral

degree in chemistry at the Illinois Institute of Technology. On April 25, 2019, shortly

before 8:00 a.m., an FBI agent from the Baltimore, Maryland complex financial crimes

division, along with a special FBI agent from Chicago, knocked at the door of Ojedokun’s

home in the South Side of Chicago. When Ojedokun emerged from the home, the agents

identified themselves by name, displayed their FBI credentials, and asked Ojedokun if he

would be willing to speak with them. More specifically, the agents asked Ojedokun if he

“ha[d] a moment” to answer “a few questions . . . a couple of questions about some people

you may have known, uh, back in Nigeria.” See J.A. 1114. 1 To that inquiry, Ojedokun

replied, “Okay.” Id. at 1115. One agent then asked, “Can we talk? . . . Inside? Or . . . ,” to

which Ojedokun replied, “Oh, either way.” Id. The agent asked, “Okay, can we go in?,”

and Ojedokun again replied, “Okay.” Id. The agents and Ojedokun then went inside and

were seated at Ojedokun’s kitchen table.



       1
         Citations herein to “J.A. __” refer to the contents of the Joint Appendix filed by
the parties in this appeal.

                                              4
       Once inside, one of the agents informed Ojedokun that the interview was

“completely voluntary” and further stated, “[I]f you don’t want to answer my questions,

you don’t have to.” See J.A. 1116. Ojedokun again responded, “Okay,” and the agents

proceeded to interview him for roughly one hour. Id. The interview primarily concerned

Ojedokun’s time spent in Nigeria and his use of the two email accounts utilized in

distributing the wire transfer documents.        During the interview, Ojedokun made

incriminating statements pertaining to the email accounts and the conspiracy, confessing

that he had sent and received the emails in question. Ojedokun also made repeated

reference to a “friend” who he called his “brother,” and an agent asked Ojedokun to retrieve

the friend’s phone number from his cell phone. Id. at 1140-42. When Ojedokun could not

locate the number, the agent requested to see the phone. Ojedokun replied, “Sure, that’s

fine,” and signed a consent form for a search of the device’s contact information. Id. at

1142-44. At the conclusion of the interview, the agents arrested Ojedokun and seized the

cell phone.

                                            B.

       On May 6, 2019, the grand jury in the District of Maryland returned an indictment

charging Ojedokun with a single count of conspiracy to commit money laundering, in

contravention of the Money Laundering Control Act (the “MLCA”), 18 U.S.C. § 1956.

See United States v. Ojedokun, No. 8:19-cr-00228 (D. Md. May 6, 2019), ECF No. 6 (the

“Original Indictment”). Section 1956(a)(1) provides for two substantive offenses relevant

to this case, known as “promotion” and “concealment” money laundering. Both require as

an element “conduct[ing] . . . a financial transaction” involving “the proceeds of specified

                                             5
unlawful activity.” See 18 U.S.C. § 1956(a)(1); see also United States v. Bolden, 325 F.3d

471, 486-87 (4th Cir. 2003) (explaining distinction between promotion and concealment

offenses). The statute defines “specified unlawful activity” to include, inter alia, those

offenses set out at 18 U.S.C. § 1961(1), a list which includes — as pertinent to this

appeal — wire fraud in contravention of 18 U.S.C. § 1343, but not conspiracy to commit

wire fraud in violation of 18 U.S.C. § 1349. Section 1956(h) makes unlawful conspiring

to commit promotion or concealment money laundering, providing:

      Any person who conspires to commit any offense defined in this section or
      section 1957 shall be subject to the same penalties as those prescribed for the
      offense the commission of which was the object of the conspiracy.

See 18 U.S.C. § 1956(h).

      The Original Indictment alleged that the money laundering conspiracy lasted from

January 2011 to March 2015. Notably, it identified the “specified unlawful activity”

generating the proceeds to be laundered as “conspiracy to commit wire fraud in violation

of 18 U.S.C. § 1349.” See Original Indictment 2-3. The Original Indictment detailed the

mechanics of the “internet-based romance scam” and maintained that Ojedokun’s

coconspirators used certain “drop accounts” to receive millions of dollars from fraud

victims, caused those victims to wire money into the accounts, and disbursed the victims’

money by way of wire transfers and other conveyances. Id. at 2-4. It further alleged that

Ojedokun joined with the coconspirators — including Haruna and Ogundele — in sending

and receiving emails evidencing the account deposits with the conscious objects of

“promot[ing] criminal conduct” and “conceal[ing] and disguis[ing] the nature, location,

source, ownership, and control of the proceeds” of the fraud scheme. Id. at 3.

                                            6
       On August 10, 2020, the grand jury returned the operative superseding indictment,

once again charging Ojedokun with a single count of conspiracy to commit money

laundering in contravention of § 1956(h). See United States v. Ojedokun, No. 8:19-cr-

00228 (D. Md. Aug. 10, 2020), ECF No. 79 (the “Superseding Indictment”).                The

Superseding Indictment retained — substantially verbatim — the Original Indictment’s

allegations as to “drop accounts,” bank deposits by the fraud victims, emails used to

distribute deposit confirmation documents, disbursal of the proceeds, and the objects of

“promot[ing] . . . criminal conduct” and concealing and disguising “the nature, location,

source, ownership, and control of the proceeds.” See Superseding Indictment 1-4. The

Superseding Indictment differed from its predecessor in two principal ways: first, it alleged

the conspiracy lasted only from 2013 to March 2015, and second, it identified “wire fraud

in violation of 18 U.S.C. § 1343” as the predicate “specified unlawful activity,” as opposed

to mere conspiracy to commit wire fraud. Id. at 3. The government later conceded that the

Original Indictment alleged a non-qualifying “specified unlawful activity” but maintained

that the Superseding Indictment cured that defect and related back to the return date of the

Original Indictment.

                                             C.

       Prior to the return of the Superseding Indictment, Ojedokun filed three pre-trial

motions to suppress. The first motion asserted that Ojedokun’s statements made during

the FBI interview should be excluded from trial because (1) he was in custody during the

interview and was not given the warnings required by Miranda v. Arizona, 384 U.S. 436

(1966), and (2) the statements were involuntarily given. The remaining motions contended

                                             7
that Ojedokun had not given knowing or voluntary consent to the search of his cell phone

and that a search warrant for the records of Ojedokun’s email accounts was issued in the

absence of probable cause, all in violation of the Fourth Amendment. Accordingly, those

motions argued that the contact information and emails obtained from the cell phone should

be suppressed. At an August 18, 2020 suppression hearing, the district court heard

testimony from Ojedokun and the FBI agents and orally denied the motions. The court

concluded that the 2019 interview did not amount to a custodial interrogation and that

Ojedokun accordingly was not entitled to Miranda warnings. The court further ruled that

Ojedokun’s decision to answer the agents’ questions and to permit the search of his cell

phone were fully voluntary, and that the contested search warrant was founded on probable

cause. As relevant to this appeal, Ojedokun’s trial counsel did not move to suppress the

statements and cell phone data on grounds that the agents’ entry into Ojedokun’s home

violated the Fourth Amendment because he did not provide valid consent to do so.

       Following the denial of his suppression motions, Ojedokun filed a motion to dismiss

the Superseding Indictment, averring the indictment was time-barred because it could not

relate back to the date of the Original Indictment. Because both indictments alleged the

conspiracy terminated in March 2015, Ojedokun explained that the August 2020

Superseding Indictment was untimely under the applicable five-year statute of limitations

unless it related back to the May 6, 2019 return date of the Original Indictment. 2 Ojedokun



       2
        The applicable statute of limitations for non-capital offenses provides that “no
person shall be prosecuted, tried, or punished for any offense, not capital, unless the
(Continued)
                                             8
maintained that by substituting “wire fraud in violation of 18 U.S.C. § 1343” for

“conspiracy to commit wire fraud in violation of 18 U.S.C. § 1349” as the “specified

unlawful activity” required for the § 1956(a)(1) substantive money laundering offenses,

the government had “materially broaden[ed] and/or substantially amend[ed] the charges

against [him],” such that the Superseding Indictment could not relate back to the date of

the Original Indictment. See J.A. 233; see also United States v. O’Bryant, 998 F.2d 21, 23

(1st Cir. 1993).

       At a hearing on August 26, 2020, the district court orally denied Ojedokun’s motion

to dismiss. The court explained that the inquiry as to whether a superseding indictment

“materially broadens or substantially amends” an earlier indictment turns on whether the

first indictment put the defendant on notice of the nature of the ultimate charges against

him, thereby allowing him to prepare an adequate defense. The court emphasized that “the

inquiry is not confined to the statutes under which the defendant is charged” but rather to

the factual allegations on which the government relies. See G.S.A. 7-9. 3 After considering

a redline comparison of the Original and Superseding Indictments and the allegations

contained therein, the court determined that the Original Indictment afforded Ojedokun

sufficient notice of the Superseding Indictment’s charges, and consequently, that the later

indictment was not a “curveball” that materially broadened or substantially amended the



indictment is found or the information is instituted within five years next after such offense
shall have been committed.” See 18 U.S.C. § 3282(a).
       3
         Citations herein to “G.S.A. __” refer to the contents of the Supplemental Appendix
filed by the government in this appeal.

                                              9
earlier version. As such, the court ruled that the Superseding Indictment related back to

the return date of the Original and was not time-barred.

       Ojedokun’s jury trial began on September 8, 2020. During trial, the government

presented the testimony of multiple fraud victims and relied on bank records, telephone

communications, messages sent to and from the email accounts, as well as Ojedokun’s

statements to the FBI agents to show that he joined with Ogundele and other coconspirators

in an effort to launder the proceeds of the fraud scheme. Ojedokun testified in his own

behalf and denied any involvement, claiming that he worked at a “cyber café” in Nigeria

during the alleged course of the conspiracy where he frequently shared his passwords and

email accounts with customers. Ojedokun admitted to sending emails containing wire

transfer documents but insisted that he sent them on behalf of café customers and denied

knowing or otherwise conspiring with Haruna, Ogundele, or any other involved parties.

The jury concluded to the contrary and, on the sixth day of trial, returned a guilty verdict.

                                              D.

       Following his conviction, on September 29, 2020, Ojedokun timely filed a post-

verdict motion for a new trial pursuant to Federal Rule of Criminal Procedure 33.

Alongside other lines of argument, Ojedokun revived his suppression and statute of

limitations contentions as bases for a new trial. By its letter order of November 17, 2020,

the district court denied Ojedokun’s Rule 33 motion, explaining that the motion’s

arguments already had been presented to and ruled on by the court.

       Ojedokun thereafter obtained new counsel and filed with the district court a motion

for reconsideration, again raising his statute of limitations argument as well as, for the first

                                              10
time, a claim that his § 1956(h) conviction was founded on an improper exercise of

extraterritorial jurisdiction. Relative to the statute of limitations issue, Ojedokun relied on

our decision in United States v. Smith, 44 F.3d 1259 (4th Cir. 1995), for the proposition

that an indictment charging a § 1956(h) conspiracy offense must allege, as an essential

element of that offense, the particular predicate offense constituting the “specified unlawful

activity” required for the substantive money laundering crimes. With that being the case,

according to Ojedokun, a change to the statutory offense qualifying as the “specified

unlawful activity” — as occurred in this case — would necessarily “broaden” or

“substantially amend” the scope of an earlier indictment, such that the superseding

indictment making such a change could not relate back to the date of its predecessor.

       On the matter of extraterritorial jurisdiction, Ojedokun argued that the district court

lacked subject matter jurisdiction to hear the charge against him because the extraterritorial

jurisdiction provision of the MLCA — § 1956(f) — did not overcome the longstanding

“presumption against extraterritoriality” with respect to his overseas money laundering

conspiracy offense. See Morrison v. Nat’l Austl. Bank Ltd., 561 U.S. 247, 255 (2010).

Section 1956(f) provides:

       There is extraterritorial jurisdiction over the conduct prohibited by this
       section if—

       (1)    the conduct is by a United States citizen or, in the case of a non-United
              States Citizen, the conduct occurs in part in the United States; and

       (2)    the transaction or series of related transactions involves funds or
              monetary instruments of a value exceeding $10,000.




                                              11
See 18 U.S.C. § 1956(f). Ojedokun averred in his reconsideration motion that subsection

(f) could not rebut the presumption against extraterritoriality in his case because, under

Whitfield v. United States, 543 U.S. 209, 214 (2005), a subsection (h) conspiracy requires

only a “mere agreement” for the offense to be completed, not an overt act in furtherance of

the conspiracy.    As his conspiratorial conduct occurred entirely in Nigeria and his

coconspirators’ acts in furtherance of the conspiracy undertaken in the United States were

not pertinent to his own culpability, Ojedokun maintained that his actions did not constitute

conduct occurring “in part in the United States” within the scope of § 1956(f)(1).

       For reasons explained its memorandum opinion of February 4, 2021, the district

court rejected both arguments set forth in the motion. See United States v. Ojedokun, No.

8:19-cr-00228 (D. Md. Feb. 4, 2021), ECF No. 167 (the “Reconsideration Opinion”). 4

Regarding the statute of limitations argument, the court determined that Ojedokun misread

our opinion in Smith and that a § 1956(h) conspiracy charge is not required to allege the

particular “specified unlawful activity” as an element of the offense. Id. at 12-13. That

matter notwithstanding, the court concluded that the factual allegations in the Superseding

Indictment did not “broaden or substantially amend” the allegations set out in the Original

Indictment — but in fact “narrowed the scope of the conspiratorial conduct” — and that,

as wire fraud and conspiracy to commit wire fraud are “similar in essence,” any claimed




       4
        The Reconsideration Opinion has been published and can be found at 517 F. Supp.
3d 444 (D. Md. 2021).

                                             12
confusion on Ojedokun’s part was “feigned.” Id. at 14-17. Accordingly, the court ruled

that the Superseding Indictment related back and was not untimely.

       As to the extraterritoriality claim, the district court explained that § 1956(f)

“explicitly overcomes the presumption against extraterritoriality” by “unambiguously

stat[ing] the circumstances” when it affords extraterritorial effect. See Reconsideration

Opinion 19-20. The court concluded that § 1956(f)(1) applied to Ojedokun’s “conduct”

abroad because, as the jury found, he “conspired with Ogundele, a Maryland [r]esident,”

and his conspiratorial conduct thus occurred “in part in the United States.” Id. at 20-21.

       Following its denial of the reconsideration motion, the district court convened for

sentencing on March 11, 2021. The court sentenced Ojedokun to a term of 108 months of

imprisonment. Ojedokun timely noted this appeal on that same date, and we possess

jurisdiction pursuant to 28 U.S.C. § 1291.



                                              II.

       Ojedokun presents four issues to this Court for consideration on appeal, some based

on arguments presented to the district court, and others for the first time. Specifically,

Ojedokun has asked us to determine (1) whether the 18 U.S.C. § 1956(f) extraterritorial

jurisdiction provision granted the district court subject matter jurisdiction to adjudicate the

§ 1956(h) money laundering conspiracy charge; (2) whether the Superseding Indictment

was barred by the statute of limitations or could relate back to the Original Indictment;

(3) whether the FBI agents’ entry into his home contravened the Fourth Amendment, such

that the district court’s admission of the resultant evidence amounted to reversible plain

                                              13
error; and (4) whether his trial counsel rendered ineffective assistance by failing to move

to suppress his statements and the cell phone’s contents because he did not grant valid

consent for the FBI agents to enter his home. We address each of those contentions in turn.

                                              A.

       Ojedokun’s principal argument in this proceeding is that § 1956(f) did not afford

the district court extraterritorial jurisdiction to hear the § 1956(h) money laundering

conspiracy charge growing out of his actions abroad. In advancing that claim, Ojedokun

sets forth two separate contentions. First, he urges that the express terms of § 1956(f) do

not overcome the presumption against extraterritoriality with respect to § 1956(h)

conspiracy offenses, because a subsection (h) conspiracy is not “conduct” as subsection (f)

conceives of that term and because such conspiracy offenses do not require a “transaction”

as contemplated by § 1956(f)(2). Second, Ojedokun asserts that even if § 1956(f) applies

to § 1956(h) conspiracies as a general matter, the provision cannot extend to cover his

conspiratorial conduct in this case because his actions did not occur “in part in the United

States” but instead exclusively in Nigeria.

       We review de novo the district court’s determination that it possessed extraterritorial

jurisdiction over the conspiracy charge against Ojedokun. See New Horizon of N.Y. LLC

v. Jacobs, 231 F.3d 143, 150 (4th Cir. 2000).             The government contends that

extraterritoriality presents a merits question under the Supreme Court’s decision in

Morrison v. National Australia Bank Ltd., 561 U.S. 247 (2010), and that because Ojedokun

raised his extraterritoriality argument for the first time in a post-verdict reconsideration

motion, he forfeited the claim and it is reviewable only for plain error. Morrison, however,

                                              14
considered whether § 10(b) of the Securities Exchange Act of 1934 could reach

extraterritorial conduct. See id. at 250-54. Here, by contrast, § 1956(f) explicitly provides

for extraterritorial jurisdiction; with it, Congress delimits federal courts’ jurisdiction over

foreign defendants involved in money laundering prosecutions. The statute provides for

subject matter jurisdiction, the propriety of which may be attacked at any time; accordingly,

our review of its application is plenary. See United States v. Lloyds TSB Bank PLC, 639

F. Supp. 2d 314, 317 (S.D.N.Y. 2009) (“There are two provisions in the [money

laundering] statute which undertake to establish subject matter jurisdiction where the

defendant is foreign. One of these is § 1956(f) . . . .”).

                                               1.

       Ojedokun did not argue in the district court, nor does he here, that § 1956(f) fails to

overcome the presumption against extraterritoriality in any respect. Such an argument

would undoubtedly fail, as the statute specifies that “[t]here is extraterritorial jurisdiction

over . . . .” See 18 U.S.C. § 1956(f). Rather, Ojedokun’s position is that the section cannot

be interpreted to rebut the presumption as applied to § 1956(h) conspiracy offenses, largely

because those offenses require nothing more than a “mere agreement” and therefore cannot

constitute “conduct prohibited by this section” as envisioned by subsection (f). Subsections

(f) and (h) again provide:

       (f)    There is extraterritorial jurisdiction over the conduct prohibited by
              this section if—

              (1)     the conduct is by a United States citizen or, in the case of a
                      non-United States Citizen, the conduct occurs in part in the
                      United States; and


                                              15
              (2)    the transaction or series of related transactions involves funds
                     or monetary instruments of a value exceeding $10,000.

                                           ***

       (h)    Any person who conspires to commit any offense defined in this
              section or section 1957 shall be subject to the same penalties as those
              prescribed for the offense the commission of which was the object of
              the conspiracy.

See 18 U.S.C. § 1956(f), (h).

       Ojedokun is certainly correct that courts impose a presumption against the

extraterritorial application of federal statutes absent a clear indication of contrary

congressional intent. See Murray v. Schooner Charming Betsy, 6 U.S. (2 Cranch) 64, 118

(1804); EEOC v. Arabian Am. Oil Co., 499 U.S. 244, 248 (1991); Morrison, 561 U.S. at

255. The presumption against extraterritoriality is rooted in “the commonsense notion that

Congress generally legislates with domestic concerns in mind.” See Smith v. United States,

507 U.S. 197, 204 n.5 (1993). It is well established, however, that Congress may apply its

laws beyond the shores of the United States, and the Supreme Court has said that the

presumption against extraterritoriality may be overcome by an “affirmative and

unmistakabl[e]” instruction that the statute at hand does in fact apply to foreign conduct.

See RJR Nabisco, Inc. v. European Cmty., 136 S. Ct. 2090, 2100 (2016) (citing Morrison,

561 U.S. at 261). In RJR Nabisco, the Court provided us with a two-step framework for

assessing questions of extraterritoriality.        First, we must determine whether the

presumption has been rebutted — “that is, whether the statute gives a clear, affirmative

indication that it applies extraterritorially.” Id. at 2101. If the presumption stands, the

second step inquires “whether the case involves a domestic application of the statute,”

                                              16
which will occur where the conduct relevant to the “focus” of the statute occurred within

the United States. Id.

       At bottom, whether a statute should be given extraterritorial effect is a question of

congressional intent, and in searching for such intent, courts may consider “all available

evidence,” to include “the text of the statute, the overall statutory scheme, and legislative

history.” See In re French, 440 F.3d 145, 151 (4th Cir. 2006) (citing Sale v. Haitian Ctrs.

Council, Inc., 509 U.S. 155, 177 (1993); Smith, 507 U.S. at 201-03 & n.4). 5 Put differently,

the presumption against extraterritoriality should not be read as a clear statement rule; “the

structure and history of the statute are also relevant” to the extraterritoriality analysis, and

the statute’s “context” may be “dispositive.” See Roe v. Howard, 917 F.3d 229, 240 (4th

Cir. 2019) (quoting RJR Nabisco, 136 S. Ct. at 2102-03).

       Ojedokun is likewise correct that the presumption is not defeated simply by virtue

of a statute’s expressly addressing its extraterritorial application; rather, courts must closely

consider “the extent of the statutory exception.” See Microsoft Corp. v. AT&T Corp., 550

U.S. 437, 455-56 (2007) (citing Smith, 507 U.S. at 204). As stated, there is no question

here that § 1956(f) provides a “clear, affirmative indication that it applies



       5
         The principles stated above, as espoused by this Court and by the Supreme Court,
control the inquiry as to whether congressional intent indicates that a statute may apply in
extraterritorial fashion. Ojedokun overreads the Supreme Court’s rulings on the
presumption against extraterritoriality in a way that casts the presumption in an all-but-
insurmountable light. He insists that we must apply what he styles as the “highly
demanding” “lingering doubt standard,” a purported rule drawn from dictum in Smith v.
United States, 607 U.S. 197, 203-04 (1993). Because we do not find the “lingering doubt”
standard to be well established in Supreme Court precedent, we do not discuss it further.

                                               17
extraterritorially.” See RJR Nabisco, 136 S. Ct. at 2101. Ojedokun’s particular assertion

is that § 1956(f)’s extraterritorial reach cannot be read to extend to a money laundering

conspiracy offense under § 1956(h).

                                             a.

       In seeking to show that § 1956(h) offenses lie outside the scope of § 1956(f)’s

extraterritorial range, Ojedokun first relies on the fact that subsection (f) was enacted as

part of the original MLCA in 1986, while subsection (h) was added six years later in 1992.

Ojedokun observes that in 1986, § 1956 set out only substantive money laundering

offenses — in Ojedokun’s words, “offenses necessarily requiring action,” see Br. of

Appellant 16 — and made no mention of a conspiracy offense. Congress did not amend

the language of § 1956(f) when it added § 1956(h) in 1992, nor did it do so when the

Supreme Court held that § 1956(h) conspiracy offenses require only an agreement to be

completed, not an overt act in furtherance of the conspiracy. See Whitfield v. United States,

543 U.S. 209, 214 (2005). 6 Ojedokun highlights that congressional inaction in the face of

change as evidence of Congress’s intent that “conduct prohibited by this section,” as that

phrase is used in subsection (f), should not be read to apply to a subsection (h) conspiracy,

which requires no “act” in furtherance, but only an “agreement.”




       6
         This Court also held, prior to the Supreme Court’s decision in Whitfield, that a
§ 1956(h) money laundering conspiracy offense does not include an overt act as an
essential element. See United States v. Bolden, 325 F.3d 471, 491 (4th Cir. 2003)
(“[Section] 1956(h) does not require an overt act to be either alleged or proven.”).

                                             18
       That Congress added § 1956(h) to the MLCA after § 1956(f) does not by necessity

mean that the earlier-enacted provision does not apply to the latter. To the contrary,

Congress may well not have amended or otherwise updated subsection (f) because it

understood that provision — as drafted in 1986 — already to be sufficiently broad to apply

to all “conduct prohibited by” the totality of § 1956, to include conspiratorial agreements

under § 1956(h). Traditionally, courts have hesitated to rely on legislative inaction as a

reliable basis for statutory interpretation, though drawing inferences from such silence may

be appropriate in certain circumstances. See Brown & Williamson Tobacco Corp. v. FDA,

153 F.3d 155, 170 (4th Cir. 1998) (citing Brecht v. Abrahamson, 507 U.S. 619, 632 (1993)).

The theory of legislative inaction usually is applied in the context of Congress

“acquiescing” to administrative or judicial interpretations of a statute, but may be said also

to apply in the context of inaction in the face of subsequent statutory amendments. See,

e.g., Bob Jones Univ. v. United States, 461 U.S. 574, 599-600 (1983); Monessen Sw. Ry.

Co. v. Morgan, 486 U.S. 330, 338 (1988). In any event, an inference here that Congress’s

failure to amend § 1956(f) demonstrates its perception that subsection (f)’s original terms

encompass subsection (h) conspiracy offenses is at least as strong as Ojedokun’s argument

to the contrary. See Pension Benefit Guar. Corp. v. LTV Corp., 496 U.S. 633, 650

(“Congressional inaction lacks ‘persuasive significance’ because ‘several equally tenable

inferences’ may be drawn from such inaction . . . .” (quoting United States v. Wise, 370

U.S. 405, 411 (1962))). Moreover, “the views of a subsequent Congress form a hazardous

basis for inferring the intent of an earlier one.” See United States v. Price, 361 U.S. 304,

332 (1960). Accordingly, we find Ojedokun’s contention minimally persuasive at best.

                                             19
       Turning to the statute’s text, Ojedokun next asserts that because a § 1956(h)

conspiracy requires only a “mere agreement” after Whitfield with no “act” in furtherance

necessary, the offense cannot amount to “conduct” under § 1956(f). With that being so,

Ojedokun argues that § 1956(f) lacks a “clear, affirmative indication” that it rebuts the

presumption against extraterritoriality as applied to subsection (h) offenses. Ojedokun’s

reasoning takes an exceedingly narrow view of the term “conduct” — that to enter into an

agreement is not to engage in conduct, or to take an action. As support for his position,

Ojedokun relies on § 1956’s definition of the verb “conducts,” which “includes initiating,

concluding, or participating in initiating, or concluding a transaction.”        18 U.S.C.

§ 1956(c)(2). The verb “conducts” is operative as part of § 1956’s substantive offenses,

which may be completed when a person “conducts or attempts to conduct” a “financial

transaction.” Id. § 1956(a)(1). Ojedokun implies that the noun “conduct” as used in

§ 1956(f) should be read to carry that same definition, such that a conspiratorial agreement

— which does not involve initiating or concluding a financial transaction — would not be

“conduct.” Section 1956, however, does not supply a definition of the noun “conduct,”

and Ojedokun’s argument is therefore misplaced.         Instead, the ordinary meaning of

“conduct” must control: that is, “[p]ersonal behavior, whether by action or inaction, verbal

or nonverbal; the manner in which a person behaves; collectively, a person’s deeds.” See

Conduct, Black’s Law Dictionary (11th ed. 2009); see also Conduct, New Oxford American

Dictionary (2d ed. 2005) (“the manner in which a person behaves, esp[ecially] on a

particular occasion”).



                                            20
       Ojedokun goes on to insist that even if the term “conduct” as it appears in § 1956(f)

carries the “broader, dictionary-definition” of that term, “the conduct involved in a money-

laundering conspiracy offense” — that is, a “mere agreement” — is “narrow enough

arguably to fall outside that dictionary definition.” See Br. of Appellant 16-17. We reject

that argument out of hand, as it is plainly inconsistent with the well-established rules of

conspiracy law. It is an axiomatic principle of the criminal law that thoughts alone may

not be punished — every criminal offense must proscribe some conduct, some actus reus.

See 1 Wayne R. LaFave, Substantive Criminal Law § 6.1 (3d ed. 2020 update) (“Bad

thoughts alone cannot constitute a crime; there must be an act . . . .”); Model Penal Code

§ 2.01(1) (“A person is not guilty of an offense unless his liability is based on conduct that

includes a voluntary act . . . .” (emphasis added)).

       Any agreement between two or more parties will, of course, require more than just

a thought — some manner of concurrence with the proposal is needed.                   In these

circumstances, as § 1956(h) conspiracy offenses require nothing more than an agreement

to launder money, see Whitfield, 543 U.S. at 214, it follows that the agreement is

necessarily the “conduct” making up the offense. The same can be said for other commonly

charged conspiracy offenses not requiring an overt act for the crime to be complete, like

the drug conspiracy statute, 21 U.S.C. § 846. See United States v. Norman, 935 F.3d 232,

237-38 (4th Cir. 2019). Indeed, the Supreme Court has explained that conspiracy offenses

“do[] not punish mere thoughts; the criminal agreement itself is the actus reus.” See United

States v. Shabani, 513 U.S. 10, 16 (1994) (emphasis added) (holding that the government

need not prove an overt act in furtherance to establish a violation of § 846); see also Iannelli

                                              21
v. United States, 420 U.S. 770, 777 (1975) (“Conspiracy is an inchoate offense, the essence

of which is an agreement to commit an unlawful act.”). The action of agreement is the sine

qua non of conspiracy, and in this respect, an agreement to commit money laundering is

no different than one to commit any other unlawful act.

       Because a conspiratorial agreement to launder money in contravention of § 1956(h)

is conduct — that is, “behavior, whether by action or inaction, verbal or nonverbal,” see

Conduct, Black’s Law Dictionary — we conclude that § 1956(f) sets out a “clear,

affirmative indication” that it affords extraterritorial jurisdiction over § 1956(h) money

laundering conspiracy charges. See RJR Nabisco, 136 S. Ct. at 2101; accord United States

v. Firtash, 392 F. Supp. 3d 872, 886-87 (N.D. Ill. 2019) (resolving that charges alleging

Austrian and Russian defendants conspired to transfer funds from abroad to U.S.-based

financial institutions in contravention of § 1956(h) were within the extraterritorial reach of

§ 1956(f)); United States v. Garcia, 533 F. App’x 967, 982 (11th Cir. 2013) (concluding

that “the requirements for extraterritorial jurisdiction were met” under § 1956(f) in

affirming defendant’s § 1956(h) conviction). On the whole, the “context” and “overall

statutory scheme” of § 1956 support this determination. See In re French, 440 F.3d at 151;

Roe, 917 F.3d at 240; see also Argentine Republic v. Amerada Hess Shipping Corp., 488

U.S. 428, 440 (1989) (“When it desires to do so, Congress knows how to place the high

seas within the jurisdictional reach of a statute.”). Subsection (h) “prohibits” the “conduct”

of conspiring — that is, agreeing — to launder money by subjecting a conspirator to the

same penalties he would face for commission of § 1956’s substantive offenses. The only

logical conclusion, upon an examination of the statute, is that § 1956(f) overcomes the

                                             22
presumption against exterritorial jurisdiction not only as applied to the substantive money

laundering offenses, but also with respect to conspiracy offenses under § 1956(h).

                                               b.

       As an argument of last resort, Ojedokun points out that § 1956(f)(2) provides that

extraterritorial jurisdiction will attach where “the transaction or series of related

transactions involves funds or monetary instruments of a value exceeding $10,000.”

Turning once again to Whitfield’s holding that a § 1956(h) conspiracy offense requires only

an agreement, Ojedokun maintains that because subsection (h) offenses need not involve

any concrete “transaction,” they are outside the scope of the extraterritoriality provision.

But that contention, too, is unavailing. All that § 1956(f)(2) can be read to require is that

a conspiracy to commit money laundering conceive of or relate to a transaction or series of

related transactions exceeding $10,000 in value. Section 1956’s substantive offenses

require engaging in “a financial transaction,” and so by necessity, a conspiracy to commit

money laundering must anticipate laundering the proceeds of “specified unlawful activity”

by way of “a financial transaction.” So long as such transactions exceed $10,000 in value,

extraterritorial jurisdiction is proper under subsection (f). Here, there is no dispute that the

transactions intended to launder the proceeds of the dating website fraud scheme far

exceeded $10,000. Accordingly, § 1956(f)’s requirement of a “transaction” is no bar to its




                                              23
application to a § 1956(h) money laundering conspiracy offense and does not disturb our

conclusion on that question. 7

                                             2.

       Section 1956(f)(1) requires that “in the case of a non-United States citizen,” the

conduct over which extraterritorial jurisdiction is to be exerted must have “occur[ed] in

part in the United States.” Ojedokun, who was not a United States citizen when he engaged

in the conduct at issue, contends that even if entering into a conspiratorial agreement

constitutes “conduct” under § 1956(f), that provision cannot apply in this case because his

actions occurred entirely overseas and he did not enter the United States at any time during

the conspiracy. We find his argument unpersuasive.

       It is uncontested that Ojedokun resided and worked exclusively in Nigeria for the

duration of the money laundering conspiracy, whether it began in 2011 or 2013. Ojedokun

makes much of that fact and returns once more to his reliance on Whitfield, declaring that

because overt acts in the United States are not relevant to the charge against him and as his



       7
         It should here be noted that the government advances a second theory as to why
jurisdiction over the conspiracy charge was proper. It submits that the second step of the
Supreme Court’s extraterritoriality framework applies — namely whether, if a statute does
not overcome the presumption against extraterritoriality, “the case involves a domestic
application of the statute.” See RJR Nabisco, Inc. v. European Cmty., 136 S. Ct. 2090,
2101 (2016). If the conduct that is the “focus” of the statute occurred in the United States,
the case involves a “permissible domestic application.” Id. The government suggests that
we need not address the extraterritorial scope of § 1956(h) because the statute’s “focus” —
here, Ojedokun’s conspiratorial agreement — occurred in the United States. Though that
may be the case to an extent as addressed herein, because the RJR Nabisco framework
instructs that a finding of extraterritoriality at step one “will obviate step two’s ‘focus’
inquiry” and it is “preferable” to begin with step one, see id. at 2101 n.5, we decline to
address whether this case presents a “permissible domestic application” of § 1956(h).
                                             24
“mere agreement” with Ogundele, Haruna, and other coconspirators was entered into — if

at all — from Nigeria, his pertinent “conduct” did not occur “in part in the United States.”

To bolster his argument, Ojedokun invokes what he terms “[t]he primary source of

legislative history” accompanying the enactment of the MLCA, a Senate report on that

statute. The report explained that it was “not the Committee’s intention to impose a duty

on foreign citizens operating wholly outside of the United States to become aware of U.S.

laws.” See S. Rep. No. 99-433, at 14 (1986). Ojedokun reiterates that he never set foot in

this country during the course of the conspiracy, and as such insists he operated “wholly

outside” of the United States at all relevant times. His argument misses the mark and

misunderstands the way in which conspiracy offenses operate.

       Ojedokun brings to our attention no cases demonstrating that the making of an

agreement between coconspirators in the United States and their counterparts abroad does

not occur, at least “in part,” in the United States. In assessing where such a meeting of the

minds “occurs,” it is instructive to consider cases evaluating proper venue in a conspiracy

prosecution. Although Ojedokun has correctly reminded us that venue is not the same as

jurisdiction, venue rules endeavor to permit the prosecution of a crime only in the place

where it occurred and can consequently shed light on where the intangible conduct of an

“agreement” happens.

       Venue in a criminal case “is proper only in a district in which an essential conduct

element of the offense took place.” See United States v. Smith, 452 F.3d 323, 334 (4th Cir.

2006). As to where the “conduct element” of a conspiracy offense “takes place,” we have

explained that conspiracies operate “wherever the agreement was made or wherever any

                                             25
overt act in furtherance of the conspiracy transpires,” which may include a place where

“the defendant has never set foot.” See United States v. Bowens, 224 F.3d 302, 309, 311

n.4 (4th Cir. 2000) (citing Hyde v. United States, 225 U.S. 347, 356-67 (1912)); see also

United States v. Levy Auto Parts of Can., 787 F.2d 946, 952 (4th Cir. 1986); accord Firtash,

392 F. Supp. 3d at 886-87 (concluding that defendants charged under § 1956(h) for

conspiring to transfer laundered funds from foreign accounts to banks in the United States

engaged in conduct “in part in the United States,” notwithstanding that the defendants

never entered this country). The same holds for conspiracy offenses that do not include an

overt act as an essential element: the Supreme Court has long held that venue in a

conspiracy prosecution is proper “in any district in which an overt act in furtherance of the

conspiracy was committed, even where an overt act is not a required element.” See

Whitfield, 543 U.S. at 218 (citing United States v. Socony-Vacuum Oil Co., 310 U.S. 150,

252 (1940)). 8 In these circumstances, the statutory venue provision in § 1956 is in accord

with the above-stated principles, providing that venue in a § 1956(h) case may be had in

any district where an act in furtherance of the conspiracy took place. See id. at 217-18; 18

U.S.C. § 1956(i)(2).




       8
           That overt acts in furtherance can determine the geographic location of a
conspiracy’s operation — even where the particular offense does not require an overt act
in order to be completed — is well established. See United States v. Levy Auto Parts of
Can., 787 F.2d 946, 951 (4th Cir. 1986) (explaining that although a 21 U.S.C. § 963
conspiracy offense does not require an act in furtherance of the conspiracy, “proof of overt
acts [in a jurisdiction] discloses that the conspiracy had a presence [in that jurisdiction] and
was alive and well at the time”).

                                              26
       At bottom, conspiracies operate in a sweeping geographic sense, wherever the

conspiratorial agreement is made as well as anywhere an overt act in furtherance takes

place — even if a particular coconspirator never travels to such places. Such a broad

presence flows from the agency relationship underpinning conspiracies, which dictates that

what one conspirator does is attributed to all his associates. Here, Ojedokun agreed with

multiple coconspirators to arrange financial transactions intended to disperse and disguise

the proceeds of the U.S.-based fraud scheme, including by way of distributing wire transfer

documents through Ojedokun’s email accounts. Those conspiratorial agreements were

made with, among others, Gbenga Benson Ogundele, a resident of the State of Maryland.

Moreover, there were ample overt acts in furtherance of the conspiracy taken in the United

States, including communications with fraud victims, purchases of goods with the fraud

proceeds, and wire transfers intended to conceal the illicit source of the funds. Though it

is clear that such overt acts are not pertinent to Ojedokun’s culpability under § 1956(h),

they are relevant in assessing whether the conspiracy took place at least “in part” in the

United States. See Whitfield, 543 U.S. at 218.

       Ojedokun’s claim that his conspiratorial conduct did not occur “in part in the United

States” is as such without merit. By making an agreement with at least one resident of the

United States and engaging in a conspiracy extensively carried out in this country, he took

part in a course of conduct relevant to the § 1956(h) charge that transpired within the United

States, placing his actions squarely within the confines of § 1956(f)(1). To conclude,

Ojedokun’s extensive efforts to demonstrate that the district court lacked extraterritorial

jurisdiction over the § 1956(h) charge are unpersuasive. Section 1956(f) clearly and

                                             27
unambiguously extends the extraterritorial reach of § 1956 to conspiracy offenses under

§ 1956(h) and also applies on its own terms to Ojedokun’s conduct in Nigeria. The district

court did not err in so determining and was properly vested with subject matter jurisdiction

over this case.

                                             B.

       The second issue presented by Ojedokun in this appeal is whether the district court

erred in determining — multiple times — that the Superseding Indictment was timely

returned. Ojedokun contends that the Superseding Indictment was untimely under the five-

year limitations period set out at 18 U.S.C. § 3282(a) because it “substantially amended”

the nature of the conspiracy charge in the Original Indictment, such that it could not relate

back to the date of the Original. We review de novo the district court’s conclusion of law

that the statute of limitations did not bar the Superseding Indictment. See United States v.

Uribe-Rios, 558 F.3d 347, 351 (4th Cir. 2009). In this instance, we agree with the district

court’s well-reasoned determination that the Superseding Indictment was not time-barred.

See Reconsideration Opinion 3-18.

                                             1.

       The Original Indictment, returned on May 6, 2019, charged Ojedokun with a single

count of conspiracy to launder money in contravention of 18 U.S.C. § 1956(h), alleging

the conspiracy lasted from January 2011 until March 2015. That indictment identified

“conspiracy to commit wire fraud in violation of 18 U.S.C. § 1349” as the “specified

unlawful activity” that the proceeds to be laundered derived from. See Original Indictment

2-3. Because the statutory list of offenses qualifying as “specified unlawful activity” for

                                             28
purposes of § 1956 includes wire fraud but not wire fraud conspiracy, see 18 U.S.C.

§§ 1956(c)(7)(A), 1961(1), the government alleged in its Superseding Indictment of

August 10, 2020, that the “specified unlawful activity” at issue in the instant conspiracy

was “wire fraud in violation of 18 U.S.C. § 1343.” See Superseding Indictment 3. The

Superseding Indictment also alleged the conspiracy lasted only from 2013 to March 2015.

Ojedokun challenged the timeliness of the Superseding Indictment three times before the

district court. He averred there, as here, that the August 2020 Superseding Indictment

(returned more than the permitted five years after the alleged end of the conspiracy) could

not relate back to the May 2019 date of the Original Indictment because it impermissibly

“broadened” or “amended” the scope of its predecessor by altering the cited “specified

unlawful activity.” See J.A. 233. That argument was rejected by the district court each

time it was raised.

       The return of an indictment tolls the statute of limitations on the charges contained

in the indictment, and “a superseding indictment which supplants a timely-filed indictment,

still pending, is itself to be regarded as timely . . . so long as it neither materially broadens

nor substantially amends the charges against the defendant.”             See United States v.

O’Bryant, 998 F.2d 21, 23 (1st Cir. 1993). That is, such an indictment relates back to the

date of the original indictment “so long as a strong chain of continuity links the earlier and

later charges.” See id. at 24; see also United States v. Snowden, 770 F.2d 393, 398 (4th

Cir. 1985). Ojedokun advocates that the “key question” in assessing whether a superseding

indictment “materially broadens or substantially amends” its predecessor is whether an

element of the charged offense is modified in the later indictment. See Br. of Appellant

                                               29
26. Our sister circuit courts of appeals, however, have aptly explained that a broader

consideration of whether the defendant is put on sufficient notice of the charges against

him is central to the inquiry. See, e.g., United States v. Grady, 544 F.2d 598, 601-02 (2d

Cir. 1976); United States v. McMillan, 600 F.3d 434, 444 (5th Cir. 2010); United States v.

Farias, 836 F.3d 1315, 1324 (11th Cir. 2016). 9

       In determining whether a superseding indictment may relate back to the time of an

earlier indictment, courts consider whether the new charges “allege violations of a different

statute, contain different elements, rely on different evidence, or expose the defendant to a

potentially greater sentence.” See United States v. Salmonese, 352 F.3d 608, 622 (2d Cir.

2003). No factor alone is dispositive, however, as the “touchstone” of the analysis is

“whether the original indictment fairly alerted the defendant to the subsequent charges

against him.” See id. That is, the relation-back inquiry focuses not strictly on “the statutes

under which the defendant was charged,” see United States v. Ratcliff, 245 F.3d 1246, 1253

(11th Cir. 2001), but primarily on “whether approximately the same facts were used as the

basis of both indictments,” see United States v. Italiano, 894 F.2d 1280, 1285 (11th Cir.


       9
         Ojedokun also asserts as part of his relation-back argument that the Superseding
Indictment may not relate back because the Original Indictment was “defective” by virtue
of failing to allege a qualifying “specified unlawful activity.” That contention is without
merit, as courts have held that superseding indictments may relate back to predecessors
failing to identify “a valid overt act,” a nonviable theory of fraud, and the like, provided
the original indictment contained sufficient factual allegations to put the defendant on
notice of the later charges against him. See, e.g., United States v. W.R. Grace, 504 F.3d
745, 752 (9th Cir. 2007); United States v. Italiano, 894 F.2d 1280, 1283-86 (11th Cir.
1990). As explained herein, the Original Indictment afforded such notice in this matter,
and accordingly the Original’s failure to identify a sufficient “specified unlawful activity”
did not preclude it from tolling the five-year statute of limitations.

                                             30
1990). Those principles are grounded in due process and seek to ensure that defendants

are afforded “timely notice . . . that they will be called to account for their activities and

should prepare a defense.” See Grady, 544 F.2d at 601. If a comparison of an original and

a superseding indictment reveals that the former failed to supply the defendant notice of

the substance of the charges set forth in the latter, the subsequent indictment may not relate

back to the original. See Italiano, 894 F.2d at 1282-83.

                                              2.

       On appeal, Ojedokun’s relation-back argument functions as follows: the matter of

whether a superseding indictment “substantially amends” an earlier indictment principally

turns on whether an element of the charged offense is modified. In the context of a money

laundering conspiracy charge, Ojedokun contends that the government must identify the

particular predicate offense qualifying as the “specified unlawful activity” required for the

commission of § 1956(a)(1)’s substantive money laundering offenses. That is, identifying

the name or citation of the alleged specified unlawful activity is an “essential element” of

a § 1956(h) conspiracy charge. With that being the case, changing the offense alleged to

constitute the specified unlawful activity in a superseding indictment — as occurred

here — would “substantially amend” the scope of the original indictment, such that the

later indictment could not relate back to the date of the earlier version.

       We reject that line of reasoning on a number of grounds. First, as noted, Ojedokun

misstates the relevant legal standards controlling the relation-back inquiry, giving short

shrift to the broader due process and notice concerns while focusing instead on “elements.”

Second, in support for his claim that identifying the offense constituting “specified

                                              31
unlawful activity” is an essential element of a § 1956(h) charge, Ojedokun relies only on

the “necessary implication” of our decisions in United States v. Smith, 44 F.3d 1259 (4th

Cir. 1995), and United States v. Bolden, 325 F.3d 471 (4th Cir. 2003). His reliance on

those cases is misplaced, and he cites no authority directly supporting his proposition.

       Smith concerned a challenge to a substantive money laundering charge under 18

U.S.C. § 1957(a). There, the defendant submitted that the charges against him were

deficient because they alleged the laundered funds at issue “were the proceeds of a wire

fraud, in violation of 18 U.S.C. § 1343,” without supplying details of that wire fraud. The

charges therefore failed — according to the defendant — to allege “a necessary element of

the offense of money laundering,” namely that the involved money be “derived from

specified unlawful activity.” See 44 F.3d at 1263. We concluded in Smith that

       Just because the statute requires that funds be obtained from “specified”
       unlawful activity does not mean that the government is required to detail the
       circumstances of the unlawful activity. . . . Count 9 of Smith’s indictment
       alleged not only that proceeds were derived from specified unlawful activity,
       but that the activity violated 18 U.S.C § 1343, which penalizes wire fraud.
       Nothing more need be alleged.

Id. at 1265.

       Ojedokun focuses on Smith’s use of “nothing more need be alleged,” insisting that

“‘nothing more’ . . . necessarily implies ‘but nothing less.’” See Br. of Appellant 28. That

is, he reads Smith to require a statutory citation for a properly stated money laundering

charge, whether substantive or conspiratorial, without which the charge will be defective.

Smith, however, held only that a direct citation is sufficient for alleging “specified unlawful

activity” — not that such a citation is necessary.        That decision explained that the


                                              32
indictment’s provision of a citation will suffice to grant the defendant notice of the

wrongful conduct he is charged with involvement in, and that no further factual details are

required because “the requirement that the funds be illegally derived . . . does not lie at the

core of the offense.” See 44 F.3d at 1264-65. Smith did not go further to conclude that a

statutory citation for the “specified unlawful activity” is a foundational or critical part of a

substantive money laundering charge, let alone a money laundering conspiracy charge.

And in this case, under Smith’s standard, the details set forth in both the Original and

Superseding Indictments relating to the dating website fraud scheme surely were sufficient

to afford Ojedokun notice of the purported wrongs underlying his conspiracy offense. In

brief, Ojedokun’s reliance on and interpretation of Smith are inappropriate.

          Ojedokun’s reliance on Bolden is likewise misplaced. There, we determined a

§ 1956(h) conspiracy charge adequately identified the “specified unlawful activity”

underpinning the offense because, although it did not directly cite a statutory offense

constituting that activity, it set out detailed factual allegations pertaining to a Medicaid

fraud scheme that the defendants organized. See 325 F.3d at 491-92. Accordingly, we

concluded that the charge put the defendants on “ample notice of the details of the specified

unlawful activity” generating the proceeds at hand, just as occurred in this proceeding. Id.

at 492.

          For its part, the district court capably dispensed with Ojedokun’s arguments, looking

to our decisions in United States v. Singh, 518 F.3d 236, 248 (4th Cir. 2008), and United

States v. Green, 599 F.3d 360, 371 (4th Cir. 2010), both of which spelled out the elements

the government is obliged to prove in a § 1956(h) prosecution without any mention of

                                               33
pleading a particular “unlawful activity.” See Reconsideration Opinion 8-9. The court

resolved that Smith, unlike Singh and Green, did not purport to “squarely address” the

elements of a § 1956(h) offense, and therefore concluded that the specific unlawful activity

underlying a money laundering charge is not an essential element that must be pleaded and

proved. Id. at 12-13.

                                              3.

       Ultimately, we need not decide whether an indictment must allege, as an element of

a § 1956(h) charge, a particular statutory offense constituting “specified unlawful activity.”

This is so because our consideration of whether the Superseding Indictment “substantially

amended” the Original Indictment is not confined to considering elements of the charged

offense, but must instead take stock of the larger context of what each indictment alleged

and whether the substance of the first “fairly alerted the defendant to the subsequent

charges” outlined in the second. See Salmonese, 352 F.3d at 622. We conclude there can

be no doubt that the factual allegations recited in the Original Indictment afforded

Ojedokun more than sufficient notice of what he was accused of in the Superseding

Indictment, which departed from the Original largely by changing the phrase “conspiracy

to commit wire fraud” to “wire fraud.” That is, the Superseding Indictment barely amended

its predecessor at all, let alone “substantially,” and such would be the case even if a

particular statutory offense constituting “specified unlawful activity” were held to be an

essential element of a § 1956(h) conspiracy charge.

       Our conclusion is supported by assessing what appears on the face of the separate

indictments. The government modified the offense qualifying as the “specified unlawful

                                             34
activity” in the Superseding Indictment, but both indictments ultimately charged Ojedokun

with the same crime:     conspiracy to launder money in contravention of 18 U.S.C.

§ 1956(h). Moreover, the Superseding Indictment’s factual allegations pertaining to both

the wire fraud scheme and the money laundering conspiracy were drawn nearly word-for-

word from the Original Indictment. Both described the inner workings of the “internet-

based romance scam” and the communications utilized in defrauding the coconspirators’

victims. See Original Indictment 2; Superseding Indictment 2. The indictments mutually

alleged Ojedokun conspired with Haruna and Ogundele to knowingly commit promotion

and concealment money laundering. See Original Indictment 2-3; Superseding Indictment

3. Both maintained that Ojedokun’s coconspirators managed certain “drop accounts,”

including a particular Wells Fargo account owned by Ogundele, to receive millions of

dollars from the fraud victims; that the coconspirators used wire transfers and other

conveyances to conceal the “nature, source, and control” of the proceeds; and that

Ojedokun would send and receive emails evidencing the deposits made by the fraud

victims. See Original Indictment 1-4; Superseding Indictment 1-2, 4. The Superseding

Indictment did include new allegations that the coconspirators transmitted images of wire

transfer forms and certain victim identity information, but those details only served to

supplement the preexisting allegations and cannot be said to have altered the nature of the

offense with which Ojedokun was charged.

       Consequently, the only material differences between the two indictments were the

modified statutory citations and the narrowed allegation of the conspiracy’s timeline.

Those changes did not “materially broaden or substantially amend” the scope of the

                                            35
Original Indictment. Altering the predicate offense of “conspiracy to commit wire fraud”

to the closely related crime of “wire fraud” was, at worst, only a “trivial or innocuous”

change, which we have said will not bar a superseding indictment from relating back to an

earlier version. See Snowden, 770 F.2d at 398. In his arguments before the district court

and this Court, Ojedokun appears to allege that he was not adequately advised of the

Superseding Indictment’s charges before the date of its return, and that the modifications

in that document prejudiced his ability to prepare a robust defense. We cannot agree, and

we adopt the district court’s conclusion that Ojedokun’s supposed confusion was feigned.

See Reconsideration Opinion 16. The Original Indictment afforded Ojedokun notice of the

ultimate charges against him, and because such notice is the “touchstone” of the relation-

back inquiry, see Salmonese, 352 F.3d at 622, we affirm the district court’s determination

that the Superseding Indictment related back to the date of the Original and was not barred

by the statute of limitations.

                                            C.

       The remaining two contentions put forward by Ojedokun were not presented to the

district court, and both grow out of his interview by the FBI in April 2019. First, Ojedokun

asserts that the FBI agents violated the Fourth Amendment when they entered his home in

Chicago — either by reason of involuntary consent to enter or because the agents exceeded

the scope of Ojedokun’s consent — and that the district court’s admission of the resultant

evidence was accordingly reversible plain error. Second, Ojedokun alleges his trial counsel

rendered constitutionally ineffective assistance as defined by the Sixth Amendment by

failing to move to suppress the FBI’s evidence on the aforementioned Fourth Amendment

                                            36
grounds. We conclude that Ojedokun’s Fourth Amendment claim lacks merit and decline

to reach the ineffective assistance claim raised for the first time on direct appeal.

                                              1.

       Relative to the Fourth Amendment claim, the government maintains that Ojedokun

has waived his theory by failing to raise it before the district court and that we may not

consider it. Ojedokun filed three pre-trial motions to suppress, all denied by the district

court, submitting that his statements during the FBI interview and the evidence from his

cell phone should be excluded because (1) he was in custody and not properly Mirandized;

(2) his statements were involuntarily given; (3) he had not given voluntary consent to the

search of the cell phone; and (4) a search warrant for his email accounts was issued in the

absence of probable cause. Ojedokun now contends that the same evidence should have

been suppressed as fruit of the poisonous tree because (1) the consent he gave to the FBI

agents to enter his home was invalid and (2) even if the consent was valid, the agents

exceeded the scope of the consent, all in contravention of the Fourth Amendment. 10

       A defendant must generally raise a motion to suppress before trial. See Fed. R.

Crim. P. 12(b)(3)(C). Otherwise, such a motion is untimely, and the district court may not

consider it unless the defendant shows “good cause.” See Fed. R. Crim. P. 12(c)(3). If the

defendant is unable to show good cause, the untimely motion to suppress is waived. See



       10
          We pause to make clear that the Fourth Amendment claims raised by Ojedokun
in the district court pertained to the search of his cell phone, and not the FBI agents’ entry
into his home. Accordingly, the present claim contesting the validity and scope of
Ojedokun’s consent for the agents to enter was not preserved for appeal.

                                              37
United States v. Moore, 769 F.3d 264, 267 (4th Cir. 2014). When a defendant does file a

motion to suppress before trial, however, and simply raises distinct suppression arguments

later — including on appeal, as here — we have found those arguments only forfeited and

have reviewed the district court’s admission of evidence for plain error. See, e.g., United

States v. Rumley, 588 F.3d 202, 205 & n.1 (4th Cir. 2009); United States v. Perrin, 45 F.3d

869, 875 (4th Cir. 1995). Accordingly, we review the district court’s admission into

evidence of Ojedokun’s statements to the FBI and the information from his cell phone for

plain error. See Fed. R. Crim. P. 52(b). “To prevail on plain error review, an appellant

must show (1) that the district court erred, (2) that the error was plain, and (3) that the error

affected his substantial rights.” See United States v. Cohen, 888 F.3d 667, 685 (4th Cir.

2018). A plain error affects the defendant’s substantial rights if it was “prejudicial,” in that

there is “a reasonable probability that the error affected the outcome of the trial.” See

United States v. Marcus, 560 U.S. 258, 262 (2010).

       The Fourth Amendment bars police from making a “warrantless and nonconsensual

entry” into an individual’s home in order to effect a “routine felony arrest.” See Payton v.

New York, 445 U.S. 573, 576 (1980). Consent to a search or for entry into one’s home

must be “knowing and voluntary.” See United States v. Buckner, 473 F.3d 551, 554 (4th

Cir. 2007). The question of “whether consent to a search is voluntary — as distinct from

being the product of duress or coercion, express or implied — is one ‘of fact to be

determined from the totality of all the circumstances.’” See United States v. Azua-

Rinconada, 914 F.3d 319, 324 (4th Cir. 2019) (quoting Schneckloth v. Bustamonte, 412

U.S. 218, 227 (1973)).

                                               38
       The district court made no direct factual determination as to the voluntariness of

Ojedokun’s consent for the agents to enter his home, but it did find that the agents “were

invited in” and “were given permission to come in,” that they explained the nature of their

questioning, and that Ojedokun was sufficiently intelligent to understand their requests.

See J.A. 157-59. Indeed, the agents asked Ojedokun, “[C]an we go in?,” to which

Ojedokun replied — not for the first time — “[O]kay.” Id. at 1114. The record does not

reveal that the agents made any misrepresentations, operated under false pretenses, or

otherwise obtained Ojedokun’s consent to go inside the home under “duress or coercion.”

Ojedokun makes repeated reference to the fact that he was “a Nigerian citizen present in

the United States for only two years” and that the agents arrived at his home at 8:00 a.m.,

see Br. of Appellant 14, 33, 36, but those circumstances do not obviate his voluntary grant

of consent (and further, the evident attempt to call into question Ojedokun’s intelligence

brushes over the fact that he was then a Ph.D. student in chemistry). Ojedokun surely

realized the agents intended to ask him more than “a couple” of questions by asking to

come inside, and they assured him once there that the interview was “completely

voluntary.”   See J.A. 1114, 1116.     All told, an insufficient basis exists for finding

Ojedokun’s consent was involuntary.

       When there is “no question that consent was voluntary,” the scope of that consent

is assessed by considering what “the typical reasonable person [would] have understood

by the exchange between the officer and the suspect.” See United States v. Coleman, 588

F.3d 816, 819 (4th Cir. 2009) (quoting Florida v. Jimeno, 500 U.S. 248, 251 (1991)). Here,

the agents requested Ojedokun’s permission to enter his home to ask him questions about

                                            39
his time in Nigeria. Ojedokun focuses on the agents’ request to ask “a few” questions,

claiming they “vastly exceeded the scope of the limited consent” given by asking more

than two or three questions. See Br. of Appellant 37. Again, Ojedokun, like any reasonable

person under the circumstances presented, surely understood the officers did not want to

come into his home and sit down to ask “two or three” questions. The agents cannot be

said to have gone beyond the confines of Ojedokun’s consent.

       Ojedokun spends ample time explaining how the government’s evidence of his

incriminating statements and the information seized from his cell phone were central to its

case, such that the district court’s supposed error in admitting that evidence prejudiced him.

The government disputes Ojedokun’s prejudice characterization, but the disagreement is

of no moment because Ojedokun cannot demonstrate plain error on the district court’s part.

It may well be the case that the evidence in question prejudiced Ojedokun at trial, but there

is no demonstrated error in the Fourth Amendment context with respect to the court’s

decision to admit the evidence. The record suggests that Ojedokun’s consent for the agents

to enter his home was fully voluntary and that the agents remained within the scope of that

consent. As such, the district court did not commit plain error by admitting the evidence

obtained from the 2019 interview.

                                              2.

       Finally, we decline to consider Ojedokun’s ineffective assistance of counsel claim,

which avers that his trial counsel “inexplicably failed” to move to suppress the evidence

from the FBI interview on the above-considered Fourth Amendment theory. See Br. of

Appellant 48. In this Circuit, a defendant may raise an ineffective assistance claim for the

                                             40
first time on direct appeal “only where the ineffectiveness ‘conclusively appears’ from the

record.” See United States v. Russell, 221 F.3d 615, 619 n.5 (4th Cir. 2000) (quoting United

States v. Smith, 62 F.3d 641, 651 (4th Cir. 1995)). Otherwise, the claim should be raised

in a collateral proceeding by way of a 28 U.S.C. § 2255 motion. See id.; see also United

States v. Fisher, 477 F.2d 300, 302 (4th Cir. 1973). Given the foregoing, the record here

does not “conclusively” establish that Ojedokun’s trial counsel provided constitutionally

ineffective assistance. A reasonable and competent attorney could well have concluded

that Ojedokun’s consent-based Fourth Amendment suppression argument was meritless

and would have failed. Accordingly, we need not address Ojedokun’s Sixth Amendment

claim any further in this proceeding.



                                            III.

       Pursuant to the foregoing, we reject Ojedokun’s appellate contentions and affirm

the judgment of the district court.

                                                                               AFFIRMED




                                            41